                           Case 19-11025-MFW              Doc 27       Filed 05/09/19        Page 1 of 6



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE
         -----------------------------------------------------------x
                                                                    :
         In re:                                                     : Chapter 11
                                                                    :
         TRIANGLE PETROLEUM CORPORATION, :                            Case No. 19-11025 (MFW)
                                                                    :
                           Debtor.1                                 :
                                                                    : Ref. Docket No. 7
         -----------------------------------------------------------x

         ORDER (I) SCHEDULING COMBINED HEARING ON ADEQUACY OF DISCLOSURE
                    STATEMENT AND CONFIRMATION OF CHAPTER 11 PLAN OF
              REORGANIZATION; (II) APPROVING PROCEDURES FOR OBJECTING TO
            DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF REORGANIZATION;
          (III) APPROVING PREPETITION SOLICITATION PROCEDURES AND FORM AND
         MANNER OF NOTICE OF COMMENCEMENT, COMBINED HEARING, NON-VOTING
                STATUS, AND OBJECTION DEADLINES; (IV) APPROVING NOTICE AND
         OBJECTION PROCEDURES FOR THE ASSUMPTION OF EXECUTORY CONTRACTS
                          AND UNEXPIRED LEASES; (V) CONDITIONALLY
                 (A) DIRECTING THE UNITED STATES TRUSTEE NOT TO CONVENE
                    SECTION 341(a) MEETING OF CREDITORS AND (B) WAIVING
               REQUIREMENT OF FILING SCHEDULES AND STATEMENTS AND RULE
                      2015.3 REPORTS; AND (VI) GRANTING RELATED RELIEF

                   Upon consideration of the motion (the “Motion”)2 of the above-captioned debtor and

         debtor in possession (the “Debtor”) for entry of an order (this “Order”), (i) scheduling the

         Combined Hearing; (ii) approving the deadline and procedures for objecting to the adequacy of the

         Disclosure Statement and confirmation of the Plan; (iii) approving the Solicitation Procedures and

         the Combined Notice; (iv) approving the Assumption Procedures; (v) conditionally (a) directing

         the U.S. Trustee not to convene the Creditors’ Meeting and (b) waiving the requirement that the

         Debtor file Schedules and Statements and Rule 2015.3 Reports; and (vi) granting related relief, all

         as more fully set forth in the Motion; and upon consideration of the First Day Declaration; and this

         1
                  The last four digits of the Debtor’s taxpayer identification number are 0762. The Debtor’s address is 100
         Fillmore St., 5th Floor, Denver, CO 80206.
         2
                   Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
         Motion.
01:24476228.1
                        Case 19-11025-MFW           Doc 27       Filed 05/09/19    Page 2 of 6



         Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

         28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware dated February 29, 2012; and consideration of the

         Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

         this Court being able to enter a final order consistent with Article III of the United States

         Constitution; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

         and due and proper notice of the Motion having been provided to the parties listed therein, and it

         appearing that no other or further notice need be provided; and this Court having reviewed the

         Motion; and this Court having held a hearing on the Motion; and this Court having determined that

         the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         and it appearing that the relief requested in the Motion is in the best interests of the Debtor, its

         estate, its creditors, and all parties in interest; and upon all of the proceedings had before this Court

         and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      The Combined Hearing, at which time this Court will consider, among other things,

         the adequacy of the Disclosure Statement and confirmation of the Plan, shall be held before this

         Court on June 14, 2019 at 10:30 a.m. (ET). The Combined Hearing may be adjourned from time

         to time without further notice other than an announcement of the adjourned date or dates in open

         court or in the filing of a notice or a hearing agenda in the Chapter 11 Case, and notice of such

         adjourned date(s) will be available on the Case Website.

                3.      Any objections to the adequacy of the Disclosure Statement or confirmation of the

         Plan (the “Plan/DS Objections”) must: (i) be in writing; (ii) conform to the applicable Bankruptcy


01:24476228.1


                                                             2
                         Case 19-11025-MFW         Doc 27       Filed 05/09/19    Page 3 of 6



         Rules and the Local Rules; (iii) set forth the name of the objector, the nature and amount of Claims

         or Equity Interests held or asserted by the objector against the Debtor’s estate or properties, the

         basis for the objection and the specific grounds therefor; and (iv) be filed with this Court, together

         with proof of service, no later than 4:00 p.m. (ET) on June 7, 2019 (the “Plan/DS

         Objection Deadline”).

                4.       Any objections to the assumption of executory contracts and unexpired leases or

         Cure Amounts (the “Assumption Objections”) must: (i) be in writing; (ii) conform to the

         applicable Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objecting party,

         the basis for the objection, and the specific grounds therefor; and (iv) be filed with this Court,

         together with a proof of service, no later than 4:00 p.m. (ET) on the later of (a) May 31, 2019 at

         4:00 p.m. (ET) and (b) the date that is seven (7) days from the filing and service of any

         applicable amendment or supplement to the Schedule of Assumed Executory Contracts and

         Unexpired Leases.

                5.       In addition to being filed with this Court, any Plan/DS Objections or Assumption

         Objections must be served on the following parties (collectively, the “Notice Parties”) so as to be

         received by such deadlines: (a) the Debtor, Triangle Petroleum Corporation, 100 Fillmore Street,

         5th    Floor,       Denver,    Colorado      80206,       Attn:     Ryan        D.    McGee,     Esq.

         (rmcgee@trianglepetroleum.com); (b) proposed co-counsel to the Debtor, (i) Paul, Weiss, Rifkind,

         Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019, Attn: Kelley A.

         Cornish,     Esq.       (kcornish@paulweiss.com)         and      Alexander      Woolverton,     Esq.

         (awoolverton@paulweiss.com) and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square,

         1000 North King Street, Wilmington, DE 19801, Attn:            Pauline     K.        Morgan,     Esq.

         (pmorgan@ycst.com), Andrew L. Magaziner, Esq. (amagaziner@ycst.com), and Shane Reil, Esq.


01:24476228.1


                                                            3
                         Case 19-11025-MFW       Doc 27       Filed 05/09/19   Page 4 of 6



         (sreil@ycst.com); (c) counsel to JPMS, Duane Morris LLP, 30 South 17th Street, Philadelphia, PA

         19103-4196, Attn: Lawrence J. Kotler, Esq. (ljkotler@duanemorris.com); (d) the Office of the

         United States Trustee for the District of Delaware, 844 N King St., Suite 2207, Lockbox 35,

         Wilmington, Delaware 19801, Attn: Timothy J. Fox, Esq. (Timothy.Fox@usdoj.gov); and

         (f) counsel to any statutory committee appointed in the Chapter 11 Case.

                6.       The procedures set forth in the Motion for asserting Plan/DS Objections and

         Assumption Objections are hereby approved.

                7.       Any Plan/DS Objections or Assumption Objections not timely asserted in the

         manner set forth in this Order may, in this Court’s discretion, not be considered and may be

         overruled.

                8.       The Debtor and any other parties supporting confirmation of the Plan may file

         replies in response to any Plan/DS Objections and Assumption Objections by June 12, 2019 at

         10:00 a.m. (ET).

                9.       The Proposed Confirmation Schedule is hereby approved in its entirety, and this

         Court hereby finds that the Proposed Confirmation Schedule, summarized immediately below, is

         consistent with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

         Local Rules.

                              Event                                       Date/Deadline
         Voting Record Date                               May 7, 2019

         Distribution of Solicitation                     May 7, 2019
         Package/Commencement of Solicitation
         Voting Deadline                                  May 7, 2019 at 10:00 p.m. (ET)

         Petition Date                                    May 8, 2019

         Service of Combined Notice                       May 10, 2019

01:24476228.1


                                                          4
                        Case 19-11025-MFW           Doc 27       Filed 05/09/19   Page 5 of 6




         Plan Supplement Filing Deadline                     May 31, 2019

         Deadline to File Assumption Objections              May 31, 2019 at 4:00 p.m. (ET)

         Plan/DS Objection Deadline                          June 7, 2019 at 4:00 p.m. (ET)

         Deadline to File Proposed Confirmation Order        June 12, 2019 at 10:00 a.m. (ET)

         Plan/Disclosure Statement Reply Deadline            June 12, 2019 at 10:00 a.m. (ET)
         (including, to the extent applicable, replies to
         any Assumption Objections)

         Combined Hearing                                    June 14, 2019


                10.     Notice of the Combined Hearing as proposed in the Motion and the form of

         Combined Notice attached hereto as Exhibit 1 is hereby deemed good and sufficient notice of the

         Combined Hearing, and no further notice need be given. Service of the Combined Notice in the

         manner described in the Motion constitutes good and sufficient notice of the commencement of the

         Chapter 11 Case, the Combined Hearing, applicable non-voting status, the Plan/DS Objection

         Deadline, procedures for objecting to the adequacy of the Disclosure Statement and to

         confirmation of the Plan, and, for parties receiving the Equity Opt-Out Notice, the right to opt out

         of the third party releases provided under the Plan.

                11.     Except to the extent necessary to comply with Local Rule 3017-1(c), the

         requirements under the Bankruptcy Rules or the Local Rules, including Bankruptcy Rule 3017(d),

         to transmit a copy of the Plan and the Disclosure Statement to Non-Voting Holders are hereby

         waived with respect to such Non-Voting Holders.

                12.     The Solicitation Procedures utilized by the Debtor for distribution of a Solicitation

         Package to the Voting Holder to solicit its acceptance or rejection of the Plan, as set forth in the




01:24476228.1


                                                             5
                       Case 19-11025-MFW           Doc 27       Filed 05/09/19   Page 6 of 6



         Motion, satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local

         Rules, and are approved.

                13.     The Ballot, substantially in the form attached to the Motion as Exhibit B, is hereby

         approved.

                14.     The Assumption Procedures set forth in the Motion are approved.

                15.     The U.S. Trustee shall not be required to convene a meeting of creditors pursuant to

         section 341(e) of the Bankruptcy Code if the Plan becomes effective on or prior to July 20, 2019

         (the “Waiver Deadline”).

                16.     Cause exists to extend the time by which the Debtor must file its Schedules and

         Statements and Rule 2015.3 Reports until the Waiver Deadline, and such deadline is hereby so-

         extended, without prejudice to the Debtor’s rights to request further extensions thereof; provided,

         however, that the requirement that the Debtor file its Schedules and Statements and Rule 2015.3

         Reports shall be permanently waived if the Plan becomes effective on or prior to the Waiver

         Deadline.

                17.     The Debtor is authorized and empowered to take all actions necessary or

         appropriate to implement the relief granted in this Order in accordance with the Motion.

                18.     Notwithstanding the possible applicability of Bankruptcy Rules 7062, 9014, or

         otherwise, this Order shall be immediately effective and enforceable upon its entry.

                19.     This Court shall retain jurisdiction with respect to all matters arising from or related

         to the interpretation or implementation of this Order.




01:24476228.1   Dated: May 9th, 2019
                Wilmington, Delaware                              MARY F. WALRATH
                                                                  UNITED STATES BANKRUPTCY JUDGE
                                                            6
